Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-3, 6, 9-15, 18, 20-23, 25, 36, 43, 44, 48, 60 and 61 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 04-12-2021. No claims have been added or canceled by Applicants’ amendment filed 04-12-2021.

Applicant's election without traverse of Group IV, claims 1, 21 and 22, directed to a method for preparing a library of barcoded DNA fragments of a target nucleic acid, and the election of Species as follows:
Species (A): wherein the specific species election of steps of the method of claim 1, further comprising additional steps of determining the sequence and determining the contiguity information (instant claim 2), in the reply filed February 14, 2019.

Claims 2-4, 6, 9-15, 18, 20, 23, 25, 26, 29, 30, 32, 33, 35, 36, 43, 44, 48, 50, 52-54, 57 and 58 (claims 4, 29, 30, 32, 33, 35, 50, 52-54 and 57-59, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.
.
The claims will be examined insofar as they read on the elected species.



Therefore, claims 1, 21, 22, 60 and 61 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 25, 2020; April 12, 2021 and May 4, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

The information disclosure statement (IDS) submitted on April 12, 2021 is not in compliance with the provisions of 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
The following reference has not been considered by the examiner, as indicated on Form PTO 1449.
(a)	Indian Application No. 201717017016 Reference 11 of IDS filed on April 12, 2021 has not been considered because and English translation of the document has not been provided.

All other documents in said Information Disclosure Statement were considered as noted by the Examiner initials in the copy attached hereto.

Priority
The present application filed April 14, 2017, is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2015/0560402, filed on October 16, 2015, which claims the benefit of US Provisional Patent Application No. 62/065,544, filed October 17, 2014; US Provisional Patent Application No. 62/157,396, filed on May 5, 2015; and US Provisional Patent Application No. 62/242,880, filed October 16, 2015.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed April 12, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 112(d)
The rejection of claim 22 is withdrawn under 35 U.S.C. 112(d) as being of improper dependent form because the Examiner recognizes that Applicant can be his/her own lexicographer. The Examiner notes that claim 1 recites “a first primer binding site”, while claim 22 recites “a second primer binding sequence”.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “barcode” to refer to any nucleic 
acid sequence (or a portion thereof) that is capable of assisting in the identification of a molecule such as a target molecule and/or a target nucleic acid sequence including, for example, a primer, probe, random sequence, aptamer, universal sequence, label, tag, etc. 
	The Examiner has interpreted the term “the first barcode sequence from each solid support in the plurality of the solid supports differs from the first barcode sequence from other solid supports” such as recited in claim 1c to mean that each of the solid supports differs in nucleic acid sequence. 
The Examiner has interpreted the term “a single reaction compartment” to include any compartment of any type or of size including, for example, a microtiter plate well, a cell, a bead, an emulsion, a liposome, a single lane of a flow cell, a sequencer, etc.
The Examiner has interpreted the term “immobilizing the plurality of contiguously-linked, transposed DNA fragments of step b on a plurality of solid support” in claim 1 to refer to hybridizing the adaptor sequence to a complementary capture sequence that is bound to the solid support at any position 
The Examiner has interpreted the term “attaching the first barcode sequence” in claim 1 to refer to attaching that occurs when the transposed DNA fragments are hybridized to the complementary capture sequence of an oligonucleotides; to attaching first barcode sequences (not part of an oligonucleotides) to the transposed DNA fragments; and/or to refer to attaching the transposed fragments immobilized elsewhere on the solid support to a first barcode sequence of an oligonucleotide located at a different position.
	The Examiner has interpreted the term “a plurality of solid supports” to refer to any portion of the same and/or different solid support including, for example, spots on a slide, portions of a slide, a plurality of beads, separate lanes in a flow cell, separate wells in a microtiter plate, etc.
	The Examiner has interpreted the term “partially single-stranded region” to refer to any region of the oligonucleotides that is single-stranded by any amount such as, for example, an overhang, a primer extension region, a mixed dsDNA/ssRNA hybrid molecule, etc.

Double Patenting
The provisional rejection of claims 1, 21, 22, 60 and 62 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-3, 6, 7, 10, 12-14 and 19-28 of copending US Patent Application No. 16/356,958, 
(ii)	Claims 11-33 of copending US Patent Application No. 16/363,874, 
(iii)	Claims 16-31 of US Patent Application No. 16/662,060, and
(iv)	Claims 24-27 of US Patent Application No. 16/384,741 for the reasons of record.

Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.



Claim Rejections - 35 USC § 112(b)
The rejection of claim 22 is maintained, and claims 1, 21, 60 and 61 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “immobilizing the plurality of contiguously-linked, transposed DNA fragments of step b on a plurality of solid supports” in lines 13-14 because it is unclear as to the identity of the complementary sequences to which the transposed DNA fragments are immobilized on the solid support, and whether the plurality of contiguously-linked, transposed DNA fragments of step b are directly hybridized to the solid support such as through linkers comprising a complementary capture sequence; and/or whether the contiguously-linked, transposed DNA fragments of step b are bound to the plurality of immobilized oligonucleotides comprising a complementary capture sequence and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “attaching the first barcode sequence” in line 23 because it is unclear how the first barcode sequence attaches to a contiguously-linked, transposed DNA fragment of step (c), and whether the step of attaching in step (d) is different from the hybridizing that occurs in step (c); whether the first barcode sequence attaches to the contiguously-linked, transposed DNA fragment that is bound directly to the solid support; whether the first barcode sequence is attached to the contiguously-linked, transposed DNA fragment that is bound through the complementary sequence of the oligonucleotide (which comprises the first barcode sequence); and/or whether a separate and additional first barcode sequence is attached to the contiguously-linked, transposed DNA fragment that is bound through the complementary sequence of the oligonucleotide and, thus, the metes and bounds of the claim cannot be determined.
	Claim 22 is indefinite for the recitation of the term “a second primer binding sequence” (underline added) in line 3 because it is unclear whether the term  “a second primer binding sequence” somehow refers back to the “first primer binding site” (underline added) recited in claim 1, line 19; whether there is an additional “first primer binding sequence” that is unrecited; and/or whether the term refers to “a second 
	Claims 21, 60 and 61 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 21, 22, 60 and 61 is maintained under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Shendure et al. (US Patent Application No. 20130203605, published August 8, 2013) as evidenced by Fisher et al. (American Society of Human Genetics (ASHG), Book of Abstracts, Poster Abstract 1698S, 64th Annual Meeting, 2014, held October 18-22, 2014, San Diego, CA, 1-2).
Regarding claims 1, 60 and 61, Shendure et al. teach that contiguity information is important to achieving high-quality de novo assembly of mammalian genomes and the haplotype-resolved resequencing of human genomes, such that the methods describe ultra-low-cost, massively parallel capture of contiguity information at different scales (interpreted as maintaining contiguity) (Abstract; and paragraph [0103], lines 1-4). Shendure et al. teach that when a target DNA sequence is treated with transposase (interpreted as contacting target DNA with transposome complexes), the target DNA can be broken up into two or more fragments (interpreted as fragmenting) that, prior to the transposase treatment, wherein contiguity information refers to a spatial relationship between two or more DNA fragments based on shared information, such that the shared aspect of the information can be with respect to adjacent, compartmental and distance spatial relationships (i.e., prior to fragmentation) were connected via one or more spatial relationships, which facilitates hierarchical assembly or mapping of sequence reads derived from the DNA fragments, such that the contiguity information improves the efficiency and accuracy of such assembly or mapping (inherently encompassing contacting; transferred strand; non-transferred strand; fragmenting; insertion; and contiguously linked transposed DNA fragments, claims 1a and 1b) (paragraph [0057], lines 1-5; and [0058], lines 1-10), wherein it was known that contiguity preserving transposition sequencing (CPT-seq) employs a Nextera Tn5 transposition approach that preservers the contiguity and ordering information of the target DNA sequence while inserting a common primer, and optionally index sequences, wherein subsequently the contiguous linked-libraries are processed through the assay while maintaining this contiguity information Fisher et al. (corresponding to inherently encompassing contiguously-linked transposed DNA fragments) (pg. 385, col 2, Abstract 1698S). Shendure et al. teach one or more fragmentation or inserting events results in generation of a library of target nucleic acid molecules derived from the target DNA (interpreted as contacting and fragmenting), wherein the one or more recognition sequences are one or more barcodes that are symmetrically tagged to sequences adjacent to each fragmentation of insertion event, and the shared property of the one or more barcodes is an identical or complimentary barcode (interpreted as contacting and fragmenting; and first barcodes are the same, claims 1a, 1b and 1d) (paragraph [0008]). Shendure et al. teach in Figure 8, a diagram showing emulsion PCR of template consisting of common regions (1 and 2) (interpreted as the same barcode) that flank a degenerate region (A) (interpreted as different barcodes) generates clonally barcoded beads (interpreted as a plurality of solid supports), wherein common 3’ end of the bead-tethered strand (2) can itself serve as a primer in subsequent emulsion PCR reactions (interpreted as oligonucleotides  on a plurality of solid supports, claim 1) (paragraph [0020]; and Figure 8). Shendure et al. teach in Figure 9 shows a diagram of HMW genomic DNA molecules that are subjected to in vitro fragmentation with transposomes bearing adaptors (1 and 2) that are linked by hybridization of complementary subsequences, wherein DNA densely interspersed with the linked adaptors is emulsified via microfluidics and subjected to emulsion PCR with primers bearding droplet-specific barcodes, wherein sequence reads from the same genomic DNA fragment can be associated with the same barcode in the final library (interpreted as same first barcode sequence) (paragraph [0021]; and Figure 9). Shendure et al. teach in Example 3, a method for long-range contiguity by in situ transposition into very HMW genomic DNA on the surface of a sequencing flowcell as an efficient method of capturing contiguity information and primary sequence with a single technology by generating >30,000 E. coli paired-end reads separated by 1, 2 or 3 kb using in situ library construction on standard Illumina flow cells; and that synthetic DNA oligonucleotides containing transposase mosaic, primer sites, and flowcell adapter sequence were obtained, and adapters were annealed and loaded on the transposase (Tn5) by mixing and incubating at room temperature, wherein the method utilizes a hyperactive derivative of Tn5 transposase loaded with discontinuous synthetic oligonucleotides to simultaneously fragment and append adaptors to genomic DNA (interpreted as target DNA; binding transposome fragmentation followed by PCR within a single emulsion, wherein when a “single-step” method is used to generate sequencing libraries from bacterial colonies, transposition can be performed followed by PCR with no cleanup step (interpreted as a single reaction compartment, claim 1d) (paragraph [0159], lines 1-5). Shendure et al. teach that each of the methods described (2B and 2C) are dependent on capturing transposome fragmentation products within each emulsion droplet to a uniquely barcoded bead (interpreted as contacting the transposed DNA fragments to a plurality of solid supports; attaching a barcode sequence; same nucleic acid sequence; different barcode sequence on other solid supports; carried out in a single compartment; and fragments are amplified, claims 1c, 1d, 60 and 61) (paragraph [0160], lines 1-5). Shendure et al. teach that methods for capturing contiguity information can include compartmentalizing target DNA fragments with emulsions or dilution (interpreted as a single compartment); modifying target DNA fragments with transposase to insert primer sequences, either before or after compartmentalization; performing nucleic acid amplification using primers bearing compartment-specific barcodes; and sequencing the resulting library of shotgun nucleic acid molecules derived from target DNA and corresponding barcodes to define groups of shotgun sequencing reads (interpreted as steps (a)-(d) and amplification in a single compartment; barcodes in a given support the same; and barcodes differ between supports, claims 1d and 61) (paragraph [0078]). Shendure et al. teach that barcodes should be unique to each fragmentation even because they are derived from a degenerate stretch and can be used in silico to successively link strings of read pairs derived from adjacent transposome insertions (paragraph [0116]). Shendure et al. teach in Example 2, emulsion PCR with droplet-specific barcodes and the generation of common sequences flanking a degenerate subsequence, with recovery of products to micron scale beads (Fig. 8), wherein large numbers of clonally amplified beads each bearding a unique barcode can be generated, followed by amplification (interpreted as solids support; barcodes on a given solid support with the same nucleic acid sequence; barcode differs from other solid supports; immobilizing oligonucleotides comprising in  barcoding “pre-transposed” HMW genomic DNA is shown as carried out in Figure 9, transposomes are loaded with adaptors containing the transposase recognition sequence with 5’ ssDNA extensions and two different subsequences with complementary termini, such that this results in HMW genomic DNA densely interspersed with linked adaptor sequences (interpreted as hybridizing adaptor sequence to a complementary capture sequence), wherein these “pre-transposed” molecules are compartmentalized to emulsions; and that primers bearing droplet-specific barcodes will amplify many fragments derived from the same HMW molecule within each droplet (interpreted as a single reaction compartment); and that the method can be used in transposome fragmentation followed by PCR within a single emulsion, wherein each method described (2B and 2C) are dependent on capturing transposome fragmentation products within each emulsion droplet to a uniquely barcoded bead (interpreted as solids support; binding; fragmenting; attaching; same barcode; unique barcode; adaptor; and immobilizing oligonucleotides comprising in order a primer binding site, barcode, and a complementary capture sequence, claim 1) (Example 2, paragraphs [0153]-[0160]). Shendure et al. teach that the HMW DNA molecules have a 3’ single-stranded tails that are complementary to one of the flow-cell sequences (i.e., the cluster of PCR primers) such that to achieve this, flow cell adaptor A (or B) can be appended to end of the DNA molecule in solution and, adaptor B (or A) via in situ transposition, wherein in practice, two different species of the adaptor are needed for one of these steps A1 and A2 (or B1 and B2), and that the transposition junction necessarily includes the 19 bp mosaic end (ME) sequence (interpreted as a nucleic acid sequence of the  first barcode sequence immobilized on a given solid support differs from a nucleic acid sequence of first barcodes sequences from other solid supports; and the first barcode sequence of all oligonucleotides immobilized on a given solid support comprises the same nucleic acid sequence, claim 1d) (paragraph [0189]; and Figure 12b).
Regarding claims 21 and 22, Shendure et al. teach that each transposase complex comprises a double stranded DNA transposase recognition sequence and a single stranded DNA adaptor overhang having methylated cytosine (C) residues; and that a second adaptor can be added (interpreted as a second barcode sequence) by (i) adding an adenosine (A) tail to the DNA fragments and appending a 3’ adaptor to the fragments using a 3’ poly-T 5’ adaptor primer (interpreted as DNA fragments to extend on an oligonucleotide comprising a 3’ blocked N6 and a 5’ adaptor overhang (corresponding to each oligonucleotide comprises a partially double stranded region and a partially single stranded region; and a second barcode sequence, claims 21 and 22) (paragraphs [0011]; and [0098], lines 15-19).
Shendure et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed April 12, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the immobilization of the contiguously-linked target DNA is achieved through the hybridization of the adaptor of the transposons and the complementary capture sequence on the solid support (Figure 16), such that the claimed method require specific configurations of the key element such as the adaptor, the complementary capture sequence, and the immobilized oligonucleotide on the solid support, wherein the specific configurations are based on the finding that the target DNA can be fragmented yet contiguously-linked by the transposase (Applicant Remarks, pg. 11, first full paragraph); (b) Shendure does not teach wherein (1) the target DNA is bound to a transposome complex having transposons and transposases; (2) at least one transposon comprises and adaptor sequence capable of hybridizing to a complementary capture sequence on the solid support; (3) the bound target DNA is fragmented but remained contiguously-linked by the transposases; (4) the contiguously linked DNA fragments are immobilized on a solid support by hybridizing the adaptor sequence to a complementary capture sequence; and (5) unique barcodes immobilized on each solid support are attached to the target DNA (Applicant Remarks, pg. 11, last full paragraph; pg. 13, last partial paragraph; and pg. 14, first partial paragraph); (c) the portion of the Office Action quoted on pg. 6 is too broad and does not appear to be relevant to the presently claimed method, and it indicates that contiguity information is not captured, such that there is no single embodiment that describes the claim elements (Applicant Remarks, pg. 12, entire page); and (d) Applicant emphasizes that the claimed methods are based on the underlying finding of how a transposase maintains the contiguity of the target DNA (Applicant Remarks, pg. 13, second full paragraph).
Regarding (a), regarding what is shown in Figure 16, the Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Regarding Applicant’s assertion that the claimed methods require (and recite) specific configurations, the Examiner contends that, with regard to contiguity, the claims describe configurations that inherently occur during a transposition reaction. Moreover, although Applicant asserts that the method requires specific key elements, it is noted that there is no indication as to how the contiguously-linked, transposed DNA fragments are immobilized on a plurality of solid supports. For example, although the adaptor sequence is “capable of hybridizing to a complementary capture sequence”, and that the oligonucleotide comprises “a complementary capture sequence capable of hybridizing to the adaptor sequence”, instant claim 1 does not actually recite that the adaptor sequence is hybridized to any particular complementary capture sequence (e.g., such as the complementary capture sequence of an immobilized oligonucleotide, a linker on the surface of the solid support, a primer, etc.); and/or how the first barcode sequence is attached to one or more of the plurality of contiguously-linked, transposed DNA fragments of step (c).
Regarding (b) and (d), please see the discussion supra regarding claim 1 and the immobilization of the DNA fragments on a plurality of solid supports, and the attachment of first barcode sequences. Regarding Applicant’s assertion that the methods are based on Applicants’ underlying finding of how the transposases maintain the contiguity of the target DNA, the Examiner contends that in regard to the teachings of Shendure et al., contiguously-linked transposed fragments are inherently present during a transposition reaction. As noted in MPEP 2112(I), "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. Moreover, as noted in MPEP 2112(II), there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005). Furthermore, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); while MPEP 2112.02(I) states that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). In Applicant’s arguments at page 13, Applicant clearly indicates that (See, pg. 13, second full paragraph):
“Applicant emphasizes that the claimed methods are based on the underlying finding of how the transposases maintain the contiguity of target DNA.” 

Additionally, as previously noted, in Applicant’s Arguments filed April 23, 2020, Applicant informs the Examiner that: 
“Applicant was the first to recognize that a transposase provides a stable bond to hold together the fragments of a target DNA that the transposase creates through its enzymatic activity, and that this bond is sufficiently stable and lasts for a sufficient duration to maintain contiguity of those fragments before binding the target DNA to a solid support” (underline added) (See, Applicant Remarks, pg. 14, first full paragraph, lines 1-5). 

Applicant does not assert that the method of carrying out a transposition reaction using a transposome complex is any different from transposition methods previously described in the prior art including methods for maintaining contiguity and ordering information such as taught by Shendure et al. and Fisher et al. (Fisher et al. teaching that contiguity preserving transposition sequencing (CPT-seq) employs a Nextera Tn5 transposition approach that preservers the contiguity and ordering information of the target DNA sequence). Applicant simply asserts that they are the first to recognize that a transposase provides a stable bond to hold together the fragments of a target DNA. As noted supra, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (See, MPEP § 2112(I), supra). Moreover, the fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention (See, Abbott Labs v. Geneva Pharms., Inc.). Thus, Applicant describes what is already known in the prior art (e.g., Shendure et al. and preserving contiguity), and a feature that inherently occurs during a transposition reaction, such that the instant claims describe a characteristic that is a necessary feature or result of a prior-art embodiment. Regarding Applicant’s assertion that Shendure does not teach elements (1) through (5) as listed, the Examiner disagrees. Shendure et al. teach capturing contiguity information as described in Examples 1-3, wherein libraries are produced using genomic DNA, pre-loaded transposomes; and oligonucleotides immobilized on a solid support such as a flow cell or beads (interpreted as transposome complexes; gDNA; fragmenting; immobilizing; attaching; and oligonucleotides on a solid support comprising (in order) a primer binding site, barcode sequence and complementary capture sequence); that treating target DNA sequence with a transposase results in one or more fragmentation or inserting events for the generation of a library of target nucleic acid molecules derived from the target DNA (interpreted as a plurality of transposome complexes comprising transposons and transposases; and a plurality of contiguously-linked, transposed DNA fragments), wherein the one or more recognition sequences are one or more barcodes that are symmetrically tagged to sequences adjacent to each fragmentation of insertion event, and the shared property of the one or more barcodes is an identical or complimentary barcode (interpreted as binding and fragmenting; attaching a first barcode sequence; and first barcodes are the same); that Figure 8 is a diagram showing emulsion PCR of template consisting of common regions (1 and 2) (interpreted as attaching a first barcode sequence; the same barcode; and oligonucleotides comprising a primer binding site, and complementary capture sequence) that flank a degenerate region (A) generates clonally barcoded beads (interpreted as attaching first barcodes; and a plurality of solid supports), wherein common 3’ end of the bead-tethered strand (2) can itself serve as a primer in subsequent emulsion PCR reactions (interpreting the bead tethered strand as an oligonucleotide on a solid support, a bead comprising a primer binding site, a barcode sequence, and complementary capture sequence); and that Figure 9 shows a diagram of genomic DNA molecules that are subjected to in vitro fragmentation with transposomes bearing adaptors (1 and 2) that are linked by hybridization of complementary subsequences (interpreted as target DNA bound to a transposome complex; adaptor sequence capable of hybridizing to a capture sequence; immobilizing; bound target DNA is fragmented into a plurality of contiguously-linked, transposed DNA fragments; and inserting transferred strands), wherein DNA densely interspersed with the linked adaptors is emulsified via microfluidics and subjected to emulsion PCR with primers bearding droplet-specific barcodes (A) (interpreting droplet-specific barcodes as barcode sequences on a given solid support in the plurality of solid supports differs from nucleic acid sequence of all of the first barcode sequences from other solid supports), wherein sequence reads from the same genomic DNA fragment can be associated with the same barcode in the final library (interpreted as unique first barcodes sequence on a given support the comprise the same nucleic acid sequence, and producing a library of barcodes, linked, DNA fragments). Thus, Shendure et al. teach all of the limitations of instant claim 1.
Regarding (c), please see the discussion supra regarding the teachings of Shendure et al., and  the Examiner’s response to Applicant’s arguments. Regarding Applicant’s assertion that paragraph [0200] of Shendure et al. does not appear to be relevant to the present claims, and that paragraph [0186] of Shendure indicates that contiguity information is not captured, the Examiner disagrees with Applicant’s interpretation of the cited paragraphs. The Examiner notes that Example 3, beginning at paragraph [0186] of Shendure et al., discusses long-range contiguity including: (i) how spatial information was previously obtained in methods for long-range contiguity; and (ii) that contiguity information is obtained in short-range and mid-range contiguity as described in Examples 1 & 2. Additionally, Example 3 goes on to describe how the methods of Shendure et al. can be used to capture long-range contiguity information as noted in paragraph [0195], which recites:
There are currently few or no robust methods that capture mid-range and long-range contiguity information at a throughput commensurate with the current scale of massively parallel sequencing. To address this limitation, an in situ library was constructed and optical sequence was performed on the flow-cells of currently available next-generation sequencing platforms. This produced an efficient method of capturing contiguity information and primary sequence with a single technology by generating >30,000 E. coli paired-end reads separated by 1, 2 or 3 kb using in situ library construction on standard Illumina flow cells (underline added).

Moreover, paragraphs [0200-[0202] describe transposome loading of synthetic DNA oligonucleotides onto a flowcell for in situ flowcell library construction, wherein each synthetic DNA oligonucleotides comprises: a transposase mosaic, primer sites, and a flowcell adapter sequence, wherein the adapters were annealed and loaded on the transposase by mixing and incubating at room temperature (interpreted as the oligonucleotides comprising (in order) a support surface, a primer binding site, a first barcode sequence, and a complementary capture sequence). Thus, Shendure et al. teach all of the limitations of the claims including capturing contiguity information.

Claim Rejections - 35 USC § 103
th Annual Meeting, 2014, held October 18-22, 2014, San Diego, CA, 1-2).
Regarding claims 1, 21, 22, 60 and 61, Gormley et al. teach that preparation of DNA samples for sequencing can be relatively straightforward and include using transposition reactions to fragment and add adaptor sequences to the DNA fragments (interpreted as target DNA, adaptors, and oligonucleotides comprising a first barcode sequence); and that a transposon can form a transposome composition with a transposase that recognizes and binds to the transposon sequence, and which complex is capable of inserting or transposing the transposon into target DNA with which it is incubated in an in vitro transposition reaction including the use of Tn5 transposase (e.g., EZ-Tn5 Transposase consisting of a transferred transposon strand and a non-transferred transposon strand (corresponding to target DNA; transferred strand; non-transferred strand; adaptors as oligonucleotides comprising a first barcode sequence; and encompassing maintaining contiguity) (pg. 2, lines 3-5; and pg. 8, lines 17-24). Gormley et al. teach preserving strand-specific information during sequencing including labeling and sequencing of DNA (corresponding to maintaining contiguity) (pg. 5, line 30; and pg. 6, lines 1-3), wherein it was known that contiguity preserving transposition sequencing (CPT-seq) employs a Nextera Tn5 transposition approach that preservers the contiguity and ordering information of the target DNA sequence while inserting a common primer, and optionally index sequences, wherein subsequently, the contiguous linked-libraries are processed through the assay while maintaining this contiguity information as evidenced by Fisher et al. (corresponding to inherently encompassing contiguously-linked transposed DNA fragments) (pg. 385, col 2, abstract 1698S). Gormley et al. teach a method of using transposition to improve methods of sequencing RNA molecules including tagging nucleic acid duplexes, such as DNA:RNA duplexes (interpreted as partially ds fragments and partially ss DNA:DNA duplexes (interpreted as ds fragments), wherein the method includes the steps of providing a transposase and a transposon composition, providing one or more nucleic acid duplexes immobilized on a support, and contacting the transposase and transposon composition with the one or more nucleic acid duplexes (interpreted as contacting transposase complex with target nucleic acid) to undergo a transposition reaction to produce on or more tagged nucleic acid duplexes, wherein the transposon composition comprises a double stranded nucleic acid molecule comprising a transferred strand and a non-transferred strand (corresponding to contacting; transposome complex; transferred strand and non-transferred strand; nucleic acid; transferring barcode sequence; adaptor sequence; solid support; and partially ds and ss region, claims 1a and 21) (Abstract). Gormley et al. teach that a polyA tailed mRNA is captured on a support via hybridization to polyT DNA capture probe or primer coupled to the surface of the support, then a transposome complex (e.g., Tn5 transposase bound with a mosaic end (ME) sequence (interpreted as an adaptor sequence) and sequences complementary to surface amplification primers) is added to the support, which undergoes a transposition reaction with a tagments the duplex, ligating a DNA adaptor oligo to the 5’ end of the RNA strand, wherein a support includes a microbead (corresponding to contacting fragments with a plurality of solid supports; immobilized oligonucleotides; capture sequence; adaptor; transferring barcodes sequence; 5’ end tagged, claim 1b, 1c and 1d) (pg. 3, lines 5-12; and pg. 18, lines 29-31). Gormley et al. teach that single stranded DNA (ssDNA) is fragmented and the fragments are labeled (interpreted as having different barcode sequences), then added to a support and captured via hybridization of the polyT tail with its complement immobilized on the solid support, wherein the hybridized ssDNA are converted to a DNA:DNA duplex, and a transposome complex or composition comprising an adaptor duplex (i.e., transposon) of a P5-seq sequence is used to tagment the duplex, such that following extension of the DNA strand to the end, the molecules can be amplified by emulsion PCR (corresponding to fragmenting a target nucleic acid; first barcode sequence the same; two fragments with the same barcode sequence; amplified; and a single compartment, claims 1b and 60 and 61) (pg. 5, lines 1-5; and Figure 8), wherein it was known that when a target DNA sequence is treated with transposase, the target DNA can be broken up into two or more DNA fragments that, prior to the transposase treatment, were connected via one or more spatial relationships; and that methods of emulsion PCR Shendure et al. (paragraphs [0057], lines 1-4; [0059], lines 1-5; and [0160], lines 1-10). Gormley et al. teach in Figure 1, wherein poly A tailed mRNA is captured on a support including different lanes of a flow cell, wherein the flow cell can be used for tagmentation (corresponding to a plurality of solid supports; and maintaining contiguity) (pg. 6, lines 23-24; pg. 24, lines 24-25; pg. 29, lines 16-17; and Figure 1), wherein the contiguity of sequence information in the original DNA can be physically preserved by the juxtaposition of tagmented fragments on the surface of the flow cell as evidenced by Gormley ‘324 (paragraph [0042], lines 6-9). Gormley et al. teach in Figure 2 that RNA is fragmented, treated with phosphatase, then a single-stranded adaptor molecule is ligated to the 3’ end of each fragment comprising the complement of the P7 surface bound primer, the fragments are added to the support (e.g., a flowcell) and captured via hybridization (interpreted as immobilizing DNA fragments onto a support by hybridizing the adaptor sequences to a complementary capture sequence) (pg. 7, lines 22-30; and Figure 2). Gormley et al. teach in Figure 3, a flowcell as a support surface that contains two surface grafted primers: a standard grafting primer such as P5 and a modified grafting primer such as P7 that has a target-specific capture probe to its downstream (3’) side, wherein sequencing can be achieved with a primer annealed to the tagmented adaptor or at the other end of the capture probe and that, optionally, the special support contains multiple different target specific capture probes to enable simultaneous capture of many different RNA targets (interpreted as a plurality of immobilized oligonucleotides comprising in order; a primer binding site; a barcode sequence; barcodes that are the same on a given support; barcodes that are different from other supports; and a complementary capture sequence) (pg. 8, lines 1-15; and Figure 3). Gormley et al. teach that sequence by synthesis (SBS) techniques can utilize nucleotide monomers that have a label moiety or those the lack a label moiety, such that the different nucleotides can be distinguishable from each other (interpreted as first barcode sequence different from barcode sequence from the other solid supports, claim 1c) (pg. 21, lines 7-12). Gormley et al. teach that the transferred strand comprises a tag to preserve strand information, wherein a tag sequence can be included in the transferred strand of the transposon, wherein the tag portion or tag domain means a portion of a tag that exhibits a sequence for a desired intended purpose of application (interpreted as at least two fragments receive identical barcodes where the identical barcodes differ between sets, or sets of different barcodes as evidenced by Hindson et al. (paragraph [0115], lines 4-8). Gormley et al. teach that “array” means a population of different molecules that are attached to one or more supports such that the different molecule can be differentiated from each other according to their relative location, wherein an array can include different molecules that are each located at a different addressable locations on a support, or alternatively that an array can include separate supports each bearing a different molecule, wherein molecules of the array can be nucleic acid primers or nucleic acid probes; and that subarrays can include clusters of identical nucleic acids (interpreting different molecules as barcodes that differ from other barcodes on other solid supports; and interpreted clusters of identical nucleic acids as a first barcode sequence comprises the same nucleic acid sequence; and at least two fragments receives identical barcodes, claim 1d) (pg. 18, lines 1-7 and 23-24). Gormley et al. teach that following extension of the DNA strand to the end with strand displacing polymerase, the molecules can be amplified and sequenced (corresponding to amplified prior to determining the sequence, claim 22) (pg. 5, lines 8-10). Gormley et al. teach that an example of a composite array composed of individual subarrays is a microtiter plate having wells in which the plate as a whole is an array of nucleic acids, while each well represents a sub-array within the larger composite array, such that an example of a sub-arrays is a microtiter plate having wells in which the plate as a whole is an array of nucleic acids, while each individual well represents a sub-array within the larger composite array, such that in emulsion PCR, a low template concentration results in most bead-containing compartments having either zero or one template molecule present (corresponding to a single reaction compartment, claims 1d and 61) (pg. 18, lines 23-27), wherein it is known that tagmentation and other downstream processing such as PCR amplification can all be performed in a single tube, vessel, droplet or other container as evidenced by Gormley ‘324 (interpreted as a single compartment, claim 1d) (paragraph [0100], lines 28-31). Gormley et al. teach that if a bead comprises more than one DNA:RNA duplex, the duplexes can be of the same sequence or, optionally, a plurality of beads is provided each bead comprising a DNA:RNA duplex, wherein the plurality of beads can comprise the same or a different DNA:RNA duplex (pg. 20, lines 20-23).
Shendure et al., and wherein it was known that contiguity preserving transposition sequencing (CPT-seq) employs a Nextera Tn5 transposition approach that preservers the contiguity and ordering information of the target DNA sequence while inserting a common primer, and optionally index sequences, wherein subsequently the contiguous linked-libraries are processed through the assay while maintaining this contiguity information as evidenced by Fisher et al., such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that libraries of barcoded DNA can be synthesized from multiple fragmentation and insertion events using modified Tn5 transposomes, that the fragments can be captured onto beads, and that the transposase enzyme inherently produces contiguously linked transposed DNA fragments, such that the contiguity of the DNA fragments is maintained.
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of fragmenting and labeling nucleic acids as exemplified by Gormley et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing DNA samples for sequencing as exemplified by Gormley et al. to include fragmenting and tagging DNA:RNA or DNA:DNA duplexes using transposome complexes comprising transposons and transposases as disclosed by Gormley et al. with a reasonable expectation of success in preparing nucleic acid sample for sequencing; in labeling nucleic acids; in amplifying and sequencing at least a portion of the DNA strands; and/or in preserving strand-specific information during sequencing.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
	Applicant’s arguments filed April 12, 2021 have been fully considered but they are not 
persuasive.  Applicants essentially assert that: (a) Gormley et al. fails to teach tagging target DNA by transposition and immobilizing the contiguously-linked DNA on a solid support by hybridizing the adaptor sequence of the transposomes to a complementary capture sequence; as well as attaching barcodes to the target DNA (Applicant Remarks, pg. 14, last partial paragraph; and pg. 15, first partial paragraph); (b) the Office interpreted single-stranded DNA fragments labeled with a polynucleotide by TdT as being fragments having “different barcode sequences”, wherein the interpretation is not accurate (Applicant Remarks, pg. 15, first full paragraph); (c) the Office’s reference does not appear relevant to the claimed method, which requires that a contiguously-linked, transposase-bound double-stranded DNA fragment be immobilized on a solid support via hybridization of the adaptor sequence of the transposon to a complementary capture sequence on the solid support (Applicant Remarks, pg. 15, last full paragraph); and (d) although Gormley ‘324 and Shendure mention barcoding and oligonucleotide libraries, there is no motivation for any skilled artisan to arrive at the method for preparing a barcoded DNA library with the 
Regarding (a), please see the discussion supra regarding the MPEP, and that contiguously-linked, transposed DNA fragments are inherently formed during a transposition reaction. Moreover, the Examiner respectfully points out that instant claim 1 is broadly recited, such that no specific target DNA, transposons, transposon complex, barcodes, oligonucleotides, and/or adaptors are recited. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Moreover, "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Furthermore, the Examiner has interpreted the term “barcode” to refer to any nucleic acid sequence (or a portion thereof) that is capable of assisting in the identification of a molecule such as a target molecule and/or a target nucleic acid sequence including, for example, a primer, probe, random sequence, aptamer, universal sequence, label, tag, etc. (See; instant published Specification, paragraph [0197]). Regarding Applicant’s assertion that Gormley et al. fails to teach (1) tagging target DNA by transposition; (2) immobilizing the contiguously-linked DNA on a solid support by hybridizing the adaptor sequence of the transposomes to a complementary capture sequence; and (3) attaching barcodes to the target DNA, the Examiner disagrees. As an initial matter, the instant published Specification describes the structure of transposome complex and transposons, as indicated below:
“A transposon forms a “complex” or a “synaptic complex” or a “transposome complex” or a “transposome composition” with a transposase or integrase that recognizes and binds to the transposon, and which is capable of inserting or transposing the transposon into target DNA with which it is incubated in an in vitro transposition reaction. A transposome exhibits two complementary sequences consisting of a “transferred transposon sequence” or “transferred strand” and a “non-transferred transposon sequence, or “non-transferred strand. For example, one transposon forms a complex with a hyperactive Tn5 transposase (e.g., EZ-Tn5 Transposase)” (underline added) (See; instant published Specification, paragraph [0178]).

“The transposon sequences may comprise one or more of the following: a barcode, an adaptor sequence, a tag sequence, and primer binding sequence, a capture sequence, and a unique molecular (UMI) identifier sequence” (underline added) (See; instant published Specification, paragraph [0179]). 

Gormley et al. teach tagging DNA:RNA duplexes, such that the method includes the steps of providing a transposase and a transposon composition immobilized on a support (interpreted as tagging DNA by transposition; and immobilized oligonucleotides on a solid support by an adaptor sequence, Applicants’ 1), wherein the transposon composition that comprises a double stranded nucleic acid molecule comprising a transferred strand and a non-transferred strand (interpreted as a transposome complex); and that polyA tailed mRNA (interpreting mRNA as a target nucleic acid) is captured on a support via hybridization to a polyT DNA capture probe or primer coupled to the surface of a support (interpreted as immobilizing by hybridizing the adaptor sequence to a complementary capture sequence, Applicants’ 2); that a transposome complex such as Tn5 transposase bound with a mosaic end (ME) sequence (interpreting ME sequence as a barcode) and sequences complementary to surface amplification primers is added to the support, which undergoes a transposition reaction with and tagments the duplex, ligating a DNA adaptor oligo to the 5’ end of the RNA strand (interpreted as adaptors hybridized to a solid support via oligonucleotides comprising a first primer binding site, a barcode sequence, and a complementary capture sequence; inherently comprising immobilizing contiguously-linked, transposed DNA fragments; interpreting primers and adaptor oligos as barcodes; and attaching barcodes to DNA, Applicants’ 3) (See; Abstract; pg. 2, Summary; pg. 3, lines 5-20; and Figure 1). Gormley et al. teach in Figure 2, RNA is fragmented, treated with phosphatase, then a single-stranded adaptor molecule is ligated to the 3’ end of each fragment comprising the complement of the P7 surface bound primer, the fragments are added to the support (e.g., a flowcell) and captured via hybridization (interpreted as immobilizing DNA fragments onto a support by hybridizing the adaptor sequences to a complementary capture sequence); and in Figure 3, a flowcell as a support surface that contains two surface grafted primers: a standard grafting primer such as P5 and a modified grafting primer such as P7 that has a target-specific capture probe to its downstream (3’) side (interpreted as a plurality of immobilized oligonucleotides comprising (in order) a primer binding site, a barcode sequence, and a complementary capture sequence) (See; pg. 7, lines 22-30; pg. 8, lines 1-15; and Figs. 2 and 3). Thus, Gormley et al. teach all of the limitations of claim 1 including the steps of tagging, immobilizing and attaching.
Regarding (b), please see the discussion supra regarding the broadness of instant claim 1. Moreover, the Examiner has interpreted the term “barcode” to refer to any nucleic acid sequence (or a portion thereof) that is capable of assisting in the identification of a molecule such as a target molecule and/or a target nucleic acid sequence including, for example, a primer, probe, random sequence, aptamer, universal sequence, label, tag, etc. (See; instant published Specification, paragraph [0197]). The Examiner has interpreted the term “a plurality of solid supports” to refer to any portion of the same and/or different solid support including, for example, spots on a slide, portions of a slide, a plurality of beads, separate lanes in a flow cell, separate wells in a microtiter plate, etc. Regarding Applicant’s assertion that the Office’s reference to barcodes is overly broad, the Examiner disagrees and directs Applicant to the instant published Specification (paragraph [0197]). As noted supra, a barcode has been interpreted to refer to any nucleic acid sequence or portion thereof (including a single nucleotide). Thus, any nucleotide that is the same in any of the DNA fragments, inserted sequences, primers, adaptor, and/or surface bound oligonucleotides comprising a single nucleotide such as an adenine (for example), thus comprises a barcode sequence that is the same and/or different on each solid support or between different solid supports. Gormley et al. teach that “array” means a population of different molecules that are attached to one or more supports (interpreted as a plurality of solid supports, and the nucleic acid sequence of a first barcode sequence on a given solid support differs from a nucleic acid sequence from other solids supports), wherein an array can include different molecules that are each located at a different addressable locations on a support, or alternatively that an array can include separate supports each bearing a different molecule, such that molecules of the array can be nucleic acid primers or nucleic acid probes; and that subarrays can include clusters of identical nucleic acids (interpreting different molecules as barcodes that differ from other barcodes on other solid supports; and interpreting clusters of identical nucleic acids as a first barcode sequence comprises the same nucleic acid sequence); and that the special support contains multiple different target specific capture probes to enable simultaneous capture of many different RNA targets (interpreting different capture probes as a nucleic acid sequence of a first barcode sequence on a given solid support differs from a nucleic acid sequence from other solids supports). Regarding the specific recitation of single-stranded DNA fragments labeled with a polynucleotide as referred to by Applicant (e.g., Office Action at pg. 5), the Examiner notes that the single-stranded DNA fragments all have different nucleic acid sequences that are then labeled with a polynucleotide and, thus, each of these fragments clearly comprise nucleic acid sequences of the first barcode sequence on a given solid support that differs from a nucleic acid sequence from other solid supports (e.g., are different barcode sequences). Thus, Gormley et al. clearly teach all of the limitations of the claims including the barcodes sequences as recited in instant claim 1.
Regarding (c), please see the discussion supra regarding the broadness of instant claim 1, tagmentation, transposons, contiguously-linked, transposed DNA fragments, Applicant’s assertions, and the Examiner’s responses to Applicant’s arguments including that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Regarding Applicant’s assertion that the Office’s reference does not appear relevant to the claimed method, please see the discussion supra. Regarding Applicant’s assertion that the instant method requires that a contiguously-linked, transposase-bound double-stranded DNA fragment be immobilized on a solid support via hybridization of the adaptor sequence of the transposon to a complementary capture sequence on the solid support, the Examiner notes that instant claim 1 does not recite double-stranded DNA fragments. Moreover, as previously discussed (and, as asserted by Applicant), contiguously-linked, transposed DNA fragments inherently form during the transposition reaction such that contiguity of the DNA fragments is maintained. Thus, the Gormley et al. teach all of the limitations of the claims.
Regarding (d), regarding Applicant’s argument that there is no motivation for any skilled artisan to arrive at the method for preparing a barcoded DNA library with the specific configurations with a reasonable expectation of success, the Examiner asserts that Shendure et al. teach the claimed method as recited in instant claim 1.



th Annual Meeting, 2014, held October 18-22, 2014, San Diego, CA, 1-2).
Regarding claims 1, 60 and 61, Shendure et al. teach that contiguity information is important to achieving high-quality de novo assembly of mammalian genomes and the haplotype-resolved resequencing of human genomes, such that the methods describe ultra-low-cost, massively parallel capture of contiguity information at different scales (interpreted as maintaining contiguity) (Abstract; and paragraph [0103], lines 1-4). Shendure et al. teach that when a target DNA sequence is treated with transposase (interpreted as contacting target DNA with transposome complexes), the target DNA can be broken up into two or more fragments (interpreted as fragmenting) that, prior to the transposase treatment, wherein contiguity information refers to a spatial relationship between two or more DNA fragments based on shared information, such that the shared aspect of the information can be with respect to adjacent, compartmental and distance spatial relationships (i.e., prior to fragmentation) were connected via one or more spatial relationships, which facilitates hierarchical assembly or mapping of sequence reads derived from the DNA fragments, such that the contiguity information improves the efficiency and accuracy of such assembly or mapping (inherently encompassing contacting; transferred strand; non-transferred strand; fragmenting; insertion; and contiguously linked transposed DNA fragments, claims 1a and 1b) (paragraph [0057], lines 1-5; and [0058], lines 1-10), wherein it was known that contiguity preserving transposition sequencing (CPT-seq) employs a Nextera Tn5 transposition approach that preservers the contiguity and ordering information of the target DNA sequence while inserting a common primer, and optionally index sequences, wherein subsequently the contiguous linked-libraries are processed through the assay while maintaining this contiguity information as evidenced by Fisher et al. (corresponding to inherently encompassing contiguously-linked transposed DNA fragments) (pg. 385, col 2, Abstract 1698S). Shendure et al. teach one or more fragmentation or inserting events results in generation of a library of target nucleic acid molecules derived from the target DNA (interpreted as contacting and fragmenting), wherein the one or more recognition sequences are one or more barcodes that are symmetrically tagged to sequences adjacent to each fragmentation of insertion event, and the shared property of the one or more barcodes is an identical or complimentary barcode (interpreted as contacting and fragmenting; and first barcodes are the same, claims 1a, 1b and 1d) (paragraph [0008]). Shendure et al. teach in Figure 8, a diagram showing emulsion PCR of template consisting of common regions (1 and 2) (interpreted as the same barcode) that flank a degenerate region (A) (interpreted as different barcodes) generates clonally barcoded beads (interpreted as a plurality of solid supports), wherein common 3’ end of the bead-tethered strand (2) can itself serve as a primer in subsequent emulsion PCR reactions (interpreted as oligonucleotides  on a plurality of solid supports, claim 1) (paragraph [0020]; and Figure 8). Shendure et al. teach in Figure 9 shows a diagram of HMW genomic DNA molecules that are subjected to in vitro fragmentation with transposomes bearing adaptors (1 and 2) that are linked by hybridization of complementary subsequences, wherein DNA densely interspersed with the linked adaptors is emulsified via microfluidics and subjected to emulsion PCR with primers bearding droplet-specific barcodes, wherein sequence reads from the same genomic DNA fragment can be associated with the same barcode in the final library (interpreted as same first barcode sequence) (paragraph [0021]; and Figure 9). Shendure et al. teach in Example 3, a method for long-range contiguity by in situ transposition into very HMW genomic DNA on the surface of a sequencing flowcell as an efficient method of capturing contiguity information and primary sequence with a single technology by generating >30,000 E. coli paired-end reads separated by 1, 2 or 3 kb using in situ library construction on standard Illumina flow cells; and that synthetic DNA oligonucleotides containing transposase mosaic, primer sites, and flowcell adapter sequence were obtained, and adapters were annealed and loaded on the transposase (Tn5) by mixing and incubating at room temperature, wherein the method utilizes a hyperactive derivative of Tn5 transposase loaded with discontinuous synthetic oligonucleotides to simultaneously fragment and append adaptors to genomic DNA (interpreted as target DNA; binding transposome complexes; fragmenting DNA; immobilizing; hybridizing an adaptor sequence to a complementary capture sequence; flowcell as a solid support and single compartment; common barcode sequence; and unique barcode sequence, claims 1a, 1b, 1c and 1d) (paragraphs [0186]; [0195]; [0200]; and [00256], lines 5-8). Shendure et al. teach that the method can be used in transposome fragmentation followed by PCR within a single emulsion, wherein when a “single-step” method is sequencing libraries from bacterial colonies, transposition can be performed followed by PCR with no cleanup step (interpreted as a single reaction compartment, claim 1d) (paragraph [0159], lines 1-5). Shendure et al. teach that each of the methods described (2B and 2C) are dependent on capturing transposome fragmentation products within each emulsion droplet to a uniquely barcoded bead (interpreted as contacting the transposed DNA fragments to a plurality of solid supports; attaching a barcode sequence; same nucleic acid sequence; different barcode sequence on other solid supports; carried out in a single compartment; and fragments are amplified, claims 1c, 1d, 60 and 61) (paragraph [0160], lines 1-5). Shendure et al. teach that methods for capturing contiguity information can include compartmentalizing target DNA fragments with emulsions or dilution (interpreted as a single compartment); modifying target DNA fragments with transposase to insert primer sequences, either before or after compartmentalization; performing nucleic acid amplification using primers bearing compartment-specific barcodes; and sequencing the resulting library of shotgun nucleic acid molecules derived from target DNA and corresponding barcodes to define groups of shotgun sequencing reads (interpreted as steps (a)-(d) and amplification in a single compartment; barcodes in a given support the same; and barcodes differ between supports, claims 1d and 61) (paragraph [0078]). Shendure et al. teach that barcodes should be unique to each fragmentation even because they are derived from a degenerate stretch and can be used in silico to successively link strings of read pairs derived from adjacent transposome insertions (paragraph [0116]). Shendure et al. teach in Example 2, emulsion PCR with droplet-specific barcodes and the generation of common sequences flanking a degenerate subsequence, with recovery of products to micron scale beads (Fig. 8), wherein large numbers of clonally amplified beads each bearding a unique barcode can be generated, followed by amplification (interpreted as solids support; barcodes on a given solid support with the same nucleic acid sequence; barcode differs from other solid supports; immobilizing oligonucleotides comprising in order a primer binding site, barcode, and a complementary capture sequence); that barcoding “pre-transposed” HMW genomic DNA is shown as carried out in Figure 9, transposomes are loaded with adaptors containing the transposase recognition sequence with 5’ ssDNA extensions and two different subsequences with complementary termini, such that this results in HMW genomic DNA densely interspersed with linked adaptor sequences (interpreted as hybridizing adaptor sequence to a pre-transposed” molecules are compartmentalized to emulsions; and that primers bearing droplet-specific barcodes will amplify many fragments derived from the same HMW molecule within each droplet (interpreted as a single reaction compartment); and that the method can be used in transposome fragmentation followed by PCR within a single emulsion, wherein each method described (2B and 2C) are dependent on capturing transposome fragmentation products within each emulsion droplet to a uniquely barcoded bead (interpreted as solids support; binding; fragmenting; attaching; same barcode; unique barcode; adaptor; and immobilizing oligonucleotides comprising in order a primer binding site, barcode, and a complementary capture sequence, claim 1) (Example 2, paragraphs [0153]-[0160]). Shendure et al. teach that the HMW DNA molecules have a 3’ single-stranded tails that are complementary to one of the flow-cell sequences (i.e., the cluster of PCR primers) such that to achieve this, flow cell adaptor A (or B) can be appended to end of the DNA molecule in solution and, adaptor B (or A) via in situ transposition, wherein in practice, two different species of the adaptor are needed for one of these steps A1 and A2 (or B1 and B2), and that the transposition junction necessarily includes the 19 bp mosaic end (ME) sequence (interpreted as a nucleic acid sequence of the  first barcode sequence immobilized on a given solid support differs from a nucleic acid sequence of first barcodes sequences from other solid supports; and the first barcode sequence of all oligonucleotides immobilized on a given solid support comprises the same nucleic acid sequence, claim 1d) (paragraph [0189]; and Figure 12b).
Regarding claims 21 and 22, Shendure et al. teach that each transposase complex comprises a double stranded DNA transposase recognition sequence and a single stranded DNA adaptor overhang having methylated cytosine (C) residues; and that a second adaptor can be added (interpreted as a second barcode sequence) by (i) adding an adenosine (A) tail to the DNA fragments and appending a 3’ adaptor to the fragments using a 3’ poly-T 5’ adaptor primer (interpreted as comprising a second primer binding site); or (ii) allowing the DNA fragments to extend on an oligonucleotide comprising a 3’ blocked N6 and a 5’ adaptor overhang (corresponding to each oligonucleotide comprises a partially double stranded region and a partially single stranded region; and a second barcode sequence, claims 21 and 22) (paragraphs [0011]; and [0098], lines 15-19).
Fisher et al., such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that libraries of barcoded DNA can be synthesized from multiple fragmentation and insertion events using modified Tn5 transposomes, wherein fragments are captured onto beads including beads for emulsion PCR, such that the use of the transposase enzyme inherently produces contiguously linked transposed fragments, such that the contiguity of DNA fragments is maintained. 
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of capturing contiguity information for the assembly of mammalian genomes as exemplified by Shendure et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
	Applicant’s arguments filed April 12, 2021 have been fully considered but they are not 
persuasive.  Applicants essentially assert that: (a) in the method of Shendure there is either no barcode used, or there are barcodes only on the transposons, which is different from the claimed method wherein the barcodes are immobilized on the solid support, such that significant changes would be necessary to arrive at the claimed methods (Applicant Remarks, pg. 17, last partial paragraph; and pg. 18, entire page); (b) the presently claimed method requires the fragments to be immobilized on a plurality of sold supports in a single reaction compartment, such that Shendure must be carried out on individual, compartmentalized droplets, where no one would be motivated to modify the method to immobilize and barcode the fragmented target DNA in a single reaction compartment (pg. 19, first and second full paragraphs); (c) Applicant has previously emphasized the steps of the method are based on the novel findings of the properties of the transposases, and are not a mere combination of claim elements, such that there is no motivation for one of ordinary skill in the art to modify any existing methods and arrive at the claimed invention (Applicant Remarks, pg. 19, last full paragraph); and (d) the method described in Example 3 of Shendure does not use barcoding of DNA fragments and instead explores in situ transposition, which is so different from the presently claimed method that one of skill in the art would not be motivated to make significant changes to Example 3 to arrive at a vastly different method (Applicant Remarks (pg. 20, first full paragraph).
Regarding (a), please see the discussion supra regarding the broadest of instant claim 1, the teachings of Shendure et al., the Examiner’s response to Applicant’s arguments, and the Examiner’s interpretation of the claim language. Regarding Applicant’s assertion that Shendure teach either no barcode is used, or barcodes are only on the transposons, the Examiner disagrees. As previously noted, the Examiner has interpreted the term “barcode” to refer to any nucleic acid sequence (or a portion thereof) that is capable of assisting in the identification of a molecule such as a target molecule and/or a target nucleic acid sequence including, for example, a primer, probe, random sequence, aptamer, universal sequence, label, tag, etc. (See also; published Specification [0197], indicating that even a single nucleotide is a barcode). Thus, any nucleotide that is the same in any of the DNA fragments, primers, adaptors, and/or inserted sequences (or a portion thereof) is a barcode sequence that is the same and/or different on each solid support or between different solid supports. Moreover, barcodes can clearly be immobilized directly or indirectly on a solid support (e.g., directly bound to a solid support, through a primer, through a linker, through another sequence, on a coating, etc.). Shendure et al. teach one or more fragmentation events (encompassing barcodes having the same and different nucleic acid sequences); that barcodes should be unique to each fragmentation even because they are derived from a degenerate stretch and can be used in silico to successively link strings of read pairs derived from adjacent transposome insertions (interpreted as unique barcodes); that the HMW DNA molecules are end modified (Fig. 12b) and have a 3’ single-stranded tails that are complementary to one of the flow-cell sequences (i.e., the clusters of PCR primers) (also interpreted as barcodes) such that to achieve this, flow-cell adaptor A (or B) can be appended to end of the DNA molecule in solution and, adaptor B (or A) via in situ transposition, wherein in practice, two different species of the adaptor are needed for one of these steps A1 and A2 (or B1 and B2), and that the transposition junction necessarily includes the 19 bp mosaic end (ME) sequence; as well as, bead-based PCR amplification which produces copies (interpreting adaptors, ME sequences, primers, and/or copies produced by amplification as a first barcode sequence of all oligonucleotides immobilized on a given solid support comprises the same nucleic acid sequence; and as a nucleic acid sequence of the first barcode sequence immobilized on a given solid support differs from a nucleic acid sequence of first barcodes sequences from other solid supports); and that sequence reads derived from the same droplet will be associated with the same barcode in the final library (interpreted as 
Regarding (b), please see the discussion supra regarding the broadness of instant claim 1. Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Regarding Applicant’s assertion that the presently claimed method requires the fragments to be immobilized on a plurality of sold supports in a single reaction compartment, where Shendure does not teach a single reaction compartment, the Examiner disagrees. It is noted that instant claim 1 does not recite a specific “single reaction compartment”. The Examiner has interpreted the term “a single reaction compartment” to include any compartment of any type or of size including, for example, a microtiter plate well, a cell, a bead, an emulsion, a liposome, a single lane of a flow cell, a sequencer, etc. Shendure et al. teach carrying out the reactions in a flowcell (interpreted as a single reaction compartment); that the method can be used in transposome fragmentation followed by PCR within a single emulsion, wherein when a “single-step” method is used to generate sequencing libraries from bacterial colonies, transposition can be performed followed by PCR with no cleanup step (interpreting an emulsion, and PCR platform as single reaction compartments); and that the method can be carried out using commercially available, cyclic-array platforms such as the Illumina GA2 sequencer (interpreted as a single reaction compartment). Thus, Shendure et al. teach all of the limitations of the claims including carrying out the steps as recited in a single reaction compartment.
Regarding (c), regarding Applicant’s assertion of Applicant’s novel findings of the property of transposases, please see the discussion supra regarding MPEP § 2112(I), wherein the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (Atlas Powder Co. v. IRECO Inc.); and MPEP § 2112(II) regarding that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (Schering Corp. v. Geneva Pharm. Inc.); and the fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention (Abbott Labs v. Geneva Pharms., Inc.); MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best); the teachings of Shendure et al.; and the Examiner’s response to Applicant’s arguments. The Examiner contends (and, Applicant so argues) that contiguously-linked, transposed DNA fragments are inherently present during a transposition reaction using transposome complexes, such that one of ordinary skill in the art does not need to modify the method of Shendure et al. to arrive at the claimed methods with a reasonable expectation of success.
Regarding (d), please see the discussion supra regarding Shendure et al. with respect to Example 3 and paragraph [0186]; and the discussion supra with respect to barcoding. Moreover, the Examiner notes that "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (underline added). See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Regarding Applicant’s assertion that the method described in Example 3 of Shendure does not use barcoding of DNA fragments and instead explores in situ transposition, which is so different from the presently claimed method, the Examiner is unclear exactly what Applicant believes is not taught in Example 3 (or elsewhere), and disagrees with Applicant’s narrow view of the entirety of the teachings of the Shendure et al. reference. Moreover, as previously noted, Shendure et al. describes in Example 3, previous methods for long-range contiguity by in situ transposition on the surface of a sequencing flowcell, and that long-range contiguity can be carried out using the methods taught by Shendure et al. Thus, the method described in Example 3 of Shendure et al. teach how the method addresses previous limitations including constructing an in situ library and optical sequencing performed on flow-cells of currently available next-generation sequencing platforms to capture both long-range contiguity and primary sequence with a single technology of in situ library construction on standard Illumina flow-cells. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Conclusion
Claims 1, 21, 22, 60 and 61 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 


/AMY M BUNKER/
Primary Examiner, Art Unit 1639